Exhibit 10.4

 

Morgan Stanley & Co. International plc

c/o Morgan Stanley & Co. LLC

1585 Broadway, 5th Floor

New York, NY 10036

 

November 29, 2013                        

 

To:Albany Molecular Research, Inc.
26 Corporate Circle  
Albany, New York 12212





Attention:Michael M. Nolan, Vice President Finance, Chief Financial Officer and
Treasurer

TelephoneNo.: (518) 512-2000

 

Re:Additional Warrants

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Albany Molecular Research, Inc.
(“Company”) to Morgan Stanley & Co. International plc (“Dealer”) as of the Trade
Date specified below (the “Transaction”). This letter agreement constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below. This
Confirmation shall replace any previous agreements and serve as the final
documentation for the Transaction.

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.           This Confirmation evidences a complete and binding agreement
between Dealer and Company as to the terms of the Transaction to which this
Confirmation relates. This Confirmation shall supplement, form a part of, and be
subject to an agreement in the form of the 2002 ISDA Master Agreement (the
“Agreement”) as if Dealer and Company had executed an agreement in such form
(but without any Schedule except for the election of the laws of the State of
New York as the governing law (without reference to choice of law doctrine)) on
the Trade Date. In the event of any inconsistency between provisions of that
Agreement and this Confirmation, this Confirmation will prevail for the purpose
of the Transaction to which this Confirmation relates. The parties hereby agree
that no Transaction other than the Transaction to which this Confirmation
relates shall be governed by the Agreement.

 

2.           The Transaction is a Warrant Transaction, which shall be considered
a Share Option Transaction for purposes of the Equity Definitions. The terms of
the particular Transaction to which this Confirmation relates are as follows:

 

General Terms.

 

Trade Date: November 29, 2013     Effective Date: The third Exchange Business
Day immediately prior to the Premium Payment Date     Warrants: Equity call
warrants, each giving the holder the right to purchase a number of Shares equal
to the Warrant Entitlement at a price per Share equal to the Strike Price,
subject to the terms set forth under the caption “Settlement Terms” below.  For
the purposes of the Equity Definitions, each reference to a Warrant herein shall
be deemed to be a reference to a Call Option.     Warrant Style: European    
Seller: Company

 

 

 

 

Buyer: Dealer     Shares: The common stock of Company, par value USD 0.01 per
Share (Exchange symbol “AMRI”)     Number of Warrants: 639,844.  For the
avoidance of doubt, the Number of Warrants shall be reduced by any Warrants
exercised or deemed exercised hereunder.  In no event will the Number of
Warrants be less than zero.     Warrant Entitlement: One Share per Warrant    
Strike Price: USD 18.9440.       Notwithstanding anything to the contrary in the
Agreement, this Confirmation or the Equity Definitions, in no event shall the
Strike Price be subject to adjustment  to the extent that, after giving effect
to such adjustment,  the Strike Price would be less than USD 11.83, except for
any adjustment pursuant to the terms of this Confirmation and the Equity
Definitions in connection with stock splits or similar changes to Company’s
capitalization.     Premium: USD 1,540,000     Premium Payment Date: December 4,
2013     Exchange: The NASDAQ Global Select Market     Related Exchange(s): All
Exchanges

 

Procedures for Exercise.

 

Expiration Time: The Valuation Time     Expiration Dates: Each Scheduled Trading
Day during the period from, and including, the First Expiration Date to, but
excluding, the 160th Scheduled Trading Day following the First Expiration Date
shall be an “Expiration Date” for a number of Warrants equal to the Daily Number
of Warrants on such date; provided that, notwithstanding anything to the
contrary in the Equity Definitions, if any such date is a Disrupted Day, the
Calculation Agent shall make adjustments, if applicable, to the Daily Number of
Warrants or shall reduce such Daily Number of Warrants to zero for which such
day shall be an Expiration Date and shall designate a Scheduled Trading Day or a
number of Scheduled Trading Days as the Expiration Date(s) for the remaining
Daily Number of Warrants or a portion thereof for the originally scheduled
Expiration Date; and provided further that if such Expiration Date has not
occurred pursuant to this clause as of the eighth Scheduled Trading Day
following the last scheduled Expiration Date under the Transaction, the
Calculation Agent shall have the right to declare such Scheduled Trading Day to
be the final Expiration Date and the Calculation Agent shall determine its good
faith estimate of the fair market value for the Shares as of the Valuation Time
on that eighth Scheduled Trading Day or on any subsequent Scheduled Trading Day,
as the Calculation Agent shall determine using commercially reasonable means.

 

2

 

 

First Expiration Date: February 15, 2019 (or if such day is not a Scheduled
Trading Day, the next following Scheduled Trading Day), subject to Market
Disruption Event below.     Daily Number of Warrants: For any Expiration Date,
the Number of Warrants that have not expired or been exercised as of such day,
divided by the remaining number of Expiration Dates (including such day),
rounded down to the nearest whole number, subject to adjustment pursuant to the
provisos to “Expiration Dates”.     Automatic Exercise: Applicable; and means
that for each Expiration Date, a number of Warrants equal to the Daily Number of
Warrants for such Expiration Date will be deemed to be automatically exercised
at the Expiration Time on such Expiration Date.     Market Disruption Event:
Section 6.3(a) of the Equity Definitions is hereby amended by replacing clause
(ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent determines is material.”       Section 6.3(d) of the Equity
Definitions is hereby amended by deleting the remainder of the provision
following the words “Scheduled Closing Time” in the fourth line thereof.

 

Valuation Terms.

 

Valuation Time: Scheduled Closing Time; provided that if the principal trading
session is extended, the Calculation Agent shall determine the Valuation Time in
its reasonable discretion.     Valuation Date: Each Exercise Date.

 

Settlement Terms.

 

Settlement Method: Net Share Settlement.     Net Share Settlement: On the
relevant Settlement Date, Company shall deliver to Dealer a number of Shares
equal to the Share Delivery Quantity for such Settlement Date to the account
specified herein free of payment through the Clearance System, and Dealer shall
be treated as the holder of record of such Shares at the time of delivery of
such Shares or, if earlier, at 5:00 p.m. (New York City time) on such Settlement
Date, and Company shall pay to Dealer cash in lieu of any fractional Share based
on the Settlement Price on the relevant Valuation Date.     Share Delivery
Quantity: For any Settlement Date, a number of Shares, as calculated by the
Calculation Agent, equal to the Net Share Settlement Amount for such Settlement
Date divided by the Settlement Price on the Valuation Date for such Settlement
Date, rounded down to the nearest whole number, plus any Fractional Share
Amount.     Net Share Settlement Amount: For any Settlement Date, an amount
equal to the product of (i) the number of Warrants exercised or deemed exercised
on the relevant Exercise Date, (ii) the Strike Price Differential for the
relevant Valuation Date and (iii) the Warrant Entitlement.

 

3

 

 

Settlement Price: For any Valuation Date, the per Share volume-weighted average
price as displayed under the heading “Bloomberg VWAP” on Bloomberg page AMRI
<equity> AQR (or any successor thereto) in respect of the period from the
scheduled opening time of the Exchange to the Scheduled Closing Time on such
Valuation Date (or if such volume-weighted average price is unavailable, the
market value of one Share on such Valuation Date, as determined by the
Calculation Agent).  Notwithstanding the foregoing, if (i) any Expiration Date
is a Disrupted Day and (ii) the Calculation Agent determines that such
Expiration Date shall be an Expiration Date for fewer than the Daily Number of
Warrants, as described above, then the Settlement Price for the relevant
Valuation Date shall be the volume-weighted average price per Share on such
Valuation Date on the Exchange, as determined by the Calculation Agent based on
such sources as it deems appropriate using a volume-weighted methodology, for
the portion of such Valuation Date for which the Calculation Agent determines
there is no Market Disruption Event.     Settlement Dates: As determined
pursuant to Section 9.4 of the Equity Definitions, subject to Section 9(k)(i)
hereof.     Other Applicable Provisions: The provisions of Sections 9.1(c), 9.8,
9.9, 9.11 and 9.12 of the Equity Definitions will be applicable, except that all
references in such provisions to “Physically-settled” shall be read as
references to “Net Share Settled.” “Net Share Settled” in relation to any
Warrant means that Net Share Settlement is applicable to that Warrant.    
Representation and Agreement: Notwithstanding Section 9.11 of the Equity
Definitions, the parties acknowledge that any Shares delivered to Dealer may be,
upon delivery, subject to restrictions and limitations arising from Company’s
status as issuer of the Shares under applicable securities laws.

 

3.Additional Terms applicable to the Transaction.

 

Adjustments applicable to the Transaction:       Method of Adjustment:
Calculation Agent Adjustment.  For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may make
adjustments, if any, to any one or more of the Strike Price, the Number of
Warrants, the Daily Number of Warrants and the Warrant
Entitlement.  Notwithstanding the foregoing, any cash dividends or distributions
on the Shares, whether or not extraordinary, shall be governed by Section 9(f)
of this Confirmation in lieu of Article 10 or Section 11.2(c) of the Equity
Definitions.     Extraordinary Events applicable to the Transaction:     New
Shares: Section 12.1(i) of the Equity Definitions is hereby amended (a) by
deleting the text in clause (i) thereof in its entirety (including the word
“and” following clause (i)) and replacing it with the phrase “publicly quoted,
traded or listed (or whose related depositary receipts are publicly quoted,
traded or listed) on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors)” and
(b) by inserting immediately prior to the period the phrase “and (iii) of an
entity or person that is a corporation organized under the laws of the United
States, any State thereof or the District of Columbia that either (x) also
becomes Company under the Transaction following such Merger Event or Tender
Offer or (y) is the parent of Company, provides a full and conditional guarantee
of the Company’s obligations under the Transaction and of which Company is a
wholly-owned subsidiary”.

  

 

 



 

    Consequence of Merger Events:       Merger Event: Applicable; provided that
if an event occurs that constitutes both a Merger Event under Section 12.1(b) of
the Equity Definitions and an Additional Termination Event under Section
9(h)(ii)(B) of this Confirmation, Dealer may elect, in its commercially
reasonable judgment, whether the provisions of Section 12.2 of the Equity
Definitions or Section 9(h)(ii)(B) will apply.     Share-for-Share: Modified
Calculation Agent Adjustment     Share-for-Other: Cancellation and Payment
(Calculation Agent Determination)     Share-for-Combined: Cancellation and
Payment (Calculation Agent Determination); provided that Dealer may elect, in
its commercially reasonable judgment, Component Adjustment (Calculation Agent
Determination) for all or any portion of the Transaction.     Consequence of
Tender Offers:       Tender Offer: Applicable; provided that Section 12.1(d) of
the Equity Definitions is hereby amended by replacing “10%” with “25%” in the
third line thereof; provided further that if an event occurs that constitutes
both a Tender Offer under Section 12.1(d) of the Equity Definitions and an
Additional Termination Event under Section 9(h)(ii)(A) of this Confirmation,
Dealer may elect, in its commercially reasonable judgment, whether the
provisions of Section 12.3 of the Equity Definitions or Section 9(h)(ii)(A) will
apply.     Share-for-Share: Modified Calculation Agent Adjustment    
Share-for-Other: Modified Calculation Agent Adjustment     Share-for-Combined:
Modified Calculation Agent Adjustment

 

4

 

 

Announcement Event: If an Announcement Date occurs in respect of a Merger Event
(for the avoidance of doubt, determined without regard to the language in the
definition of “Merger Event” following the definition of “Reverse Merger”
therein) or Tender Offer (such occurrence, an “Announcement Event”), then on the
earliest of the Expiration Date, Early Termination Date or other date of
cancellation (the “Announcement Event Adjustment Date”) in respect of each
Warrant, the Calculation Agent will determine the economic effect on such
Warrant of the Announcement Event (regardless of whether the Announcement Event
actually results in a Merger Event or Tender Offer, and taking into account such
factors as the Calculation Agent may determine, which are limited to changes in
volatility, expected dividends, stock loan rate or liquidity relevant to the
Shares or the Transaction whether prior to or after the Announcement Event or
for any period of time, including, without limitation, the period from the
Announcement Event to the relevant Announcement Event Adjustment Date).  If the
Calculation Agent determines that such economic effect on any Warrant is
material, then on the Announcement Event Adjustment Date for such Warrant, the
Calculation Agent may make such adjustment to the exercise, settlement, payment
or any other terms of such Warrant as the Calculation Agent determines
appropriate to account for such economic effect, which adjustment shall be
effective immediately prior to the exercise, termination or cancellation of such
Warrant, as the case may be.     Announcement Date: The definition of
“Announcement Date” in Section 12.1 of the Equity Definitions is hereby amended
by (i) replacing the words “a firm” with the word “any” in the second and fourth
lines thereof, (ii) replacing the word “leads to the” with the words “, if
completed, would lead to a” in the third and the fifth lines thereof, (iii)
replacing the words “voting shares” with the word “Shares” in the fifth line
thereof, and (iv) inserting the words “by any entity” after the word
“announcement” in the second and the fourth lines thereof.     Nationalization,
Insolvency or Delisting: Cancellation and Payment (Calculation Agent
Determination); provided that, in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it will also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors), such exchange or
quotation system shall thereafter be deemed to be the Exchange.     Additional
Disruption Events:       Change in Law: Applicable; provided that Section
12.9(a)(ii) of the Equity Definitions is hereby amended by (i) replacing the
word “Shares” with the phrase “Hedge Positions” in clause (X) thereof and (ii)
inserting the parenthetical “(including, for the avoidance of doubt and without
limitation, adoption or promulgation of new regulations authorized or mandated
by existing statute)” at the end of clause (A) thereof.     Failure to Deliver:
Not Applicable     Insolvency Filing: Applicable     Hedging Disruption:
Applicable; provided that:

 

  (i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by
inserting the following two phrases at the end of such Section:

 

5

 

 

    “For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and         (ii) Section 12.9(b)(iii) of the Equity Definitions is
hereby amended by inserting in the third line thereof,  after the words “to
terminate the Transaction”, the words “or a portion of the Transaction affected
by such Hedging Disruption”.

 

Increased Cost of Hedging: Not Applicable     Loss of Stock Borrow: Applicable  
  Maximum Stock Loan Rate: 200 basis points     Increased Cost of Stock Borrow:
Applicable     Initial Stock Loan Rate: 25 basis points     Hedging Party: For
all applicable Additional Disruption Events, Dealer.     Determining Party: For
all applicable Extraordinary Events, Dealer.     Non-Reliance: Applicable    
Agreements and Acknowledgments   Regarding Hedging Activities: Applicable    
Additional Acknowledgments: Applicable

 

4. Calculation Agent. Dealer; provided that following the occurrence and during
the continuation of an Event of Default pursuant to Section 5(a)(vii) of the
Agreement with respect to which Dealer is the Defaulting Party, (i) Dealer may
designate a nationally or internationally recognized third-party dealer with
expertise in over-the-counter corporate equity derivatives (an “Equity
Derivatives Dealer”) that is not an affiliate of Dealer and with respect to
which no event of the type described in Section 5(a)(vii) of the Agreement is
ongoing to replace Dealer as Calculation Agent, or (ii) if Dealer does not so
designate any replacement Calculation Agent by the 10th Exchange Business Day
following the date a calculation or determination is required to be made
hereunder by the Calculation Agent and no such calculation or determination is
made, Company shall have the right to designate an independent Equity
Derivatives Dealer to replace Dealer as Calculation Agent and, in each case, the
parties shall work in good faith to execute any appropriate documentation
required by such replacement Calculation Agent.           Any determination or
calculation by the Calculation Agent pursuant to this Confirmation, the
Agreement and the Equity Definitions shall be made in good faith and in a
commercially reasonable manner.  In the event the Calculation Agent makes any
determination or calculations in any capacity pursuant to this Confirmation, the
Agreement or the Equity Definitions, promptly following receipt of a written
request from Company, the Calculation Agent shall provide an explanation in
reasonable detail of the basis for such determination or calculation, it being
understood that the Calculation Agent shall not be obligated to disclose any
proprietary models or confidential information used by it for such determination
or calculation.

 

6

 

 

5. Account Details.             (a) Account for payments to Company:          
Bank: Wells Fargo Bank     ABA#: 121000248     Acct No.: 4123411910    
Beneficiary:  Albany Molecular Research, Inc.     Account for delivery of Shares
from Company:             To be provided by Company           (b) Account for
payments to Dealer:             Bank: Citibank, N.A.     SWIFT: CITIUS33    
Bank Routing: 021-000-089     Acct Name: Morgan Stanley and Co.     Acct No.:
30632076             Account for delivery of Shares to Dealer:             To be
provided by Dealer         6. Offices.             (a) The Office of Company for
the Transaction is:  Inapplicable, Company is not a Multibranch Party.          
(b) The Office of Dealer for the Transaction is: New York           Morgan
Stanley & Co. International plc     c/o Morgan Stanley & Co. LLC     1585
Broadway, 5th Floor     New York, NY 10036         7. Notices.               (a)
Address for notices or communications to Company:             Albany Molecular
Research, Inc.     26 Corporate Circle     Albany, New York 12212     Attention:
Michael M. Nolan, Vice President Finance, Chief Financial Officer and Treasurer
    Telephone No.: (518) 512-2000           (b) Address for notices or
communications to Dealer:             To: Morgan Stanley & Co. International plc
      c/o Morgan Stanley & Co. LLC       1585 Broadway, 5th Floor       New
York, NY 10036     Attention: Usman Khan     Telephone: (212) 761-0955    
Facsimile: (212) 507-4261     Email: Usman.S.Khan@morganstanley.com

 

7

 

 

    With a copy to: Morgan Stanley & Co. International       c/o Morgan Stanley
& Co.       1221 Avenue of the Americas, 34th Floor       New York, NY 10020    
Attention: Anthony Cicia     Telephone: (212) 762-4828     Facsimile: (212)
507-4338     Email: Anthony.Cicia@morganstanley.com

 

8.Representations and Warranties of Company.

 

Each of the representations and warranties of Company set forth in Section 3 of
the Purchase Agreement (the “Purchase Agreement”), dated as of November 19,
2013, between Company and J.P. Morgan Securities LLC and Morgan Stanley & Co.
LLC, as representative of the several initial purchasers (the “Initial
Purchasers”), are true and correct and are hereby deemed to be repeated to
Dealer as if set forth herein. Company hereby further represents and warrants to
Dealer on the date hereof, on and as of the Premium Payment Date and, in the
case of the representations in Section 8(d), at all times until termination of
the Transaction, that:

 

(a)Company has all necessary corporate power and authority to execute, deliver
and perform its obligations in respect of the Transaction; such execution,
delivery and performance have been duly authorized by all necessary corporate
action on Company’s part; and this Confirmation has been duly and validly
executed and delivered by Company and constitutes its valid and binding
obligation, enforceable against Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity) and except
that rights to indemnification and contribution hereunder may be limited by
federal or state securities laws or public policy relating thereto.

 

(b)Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Company hereunder will conflict with or result in
a breach of the certificate of incorporation or by-laws (or any equivalent
documents) of Company, or any applicable law or regulation, or any order, writ,
injunction or decree of any court or governmental authority or agency, or any
agreement or instrument filed as an exhibit to, or incorporated by reference
into, Company’s Form 10-K filed on March 18, 2013, as amended, Form 10-Q filed
on May 9, 2013, Form 10-Q filed on August 8, 2013 or Form 10-Q filed on November
8, 2013, in each case, with the Securities and Exchange Commission to which
Company or any of its subsidiaries is a party or by which Company or any of its
subsidiaries is bound or to which Company or any of its subsidiaries is subject,
or constitute a default under, or result in the creation of any lien under, any
such agreement or instrument.

 

(c)No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Company of this Confirmation, except such
as have been obtained or made and such as may be required under the Securities
Act of 1933, as amended (the “Securities Act”) or state securities laws.

 

(d)A number of Shares equal to the Maximum Number of Shares (as defined below)
(the “Warrant Shares”) have been reserved for issuance by all required corporate
action of Company. The Warrant Shares have been duly authorized and, when
delivered against payment therefor (which may include Net Share Settlement in
lieu of cash) and otherwise as contemplated by the terms of the Warrants
following the exercise of the Warrants in accordance with the terms and
conditions of the Warrants, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights.

 

(e)Company is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

 

8

 

 

(f)Company is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

(g)Company is not, on the date hereof, in possession of any material non-public
information with respect to Company or the Shares.

 

(h)No state or local (including any non-U.S. jurisdiction’s) law, rule,
regulation or regulatory order applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning or holding (however defined) Shares.

 

(i)Company (A) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities; (B) will exercise independent judgment in evaluating
the recommendations of any broker-dealer or its associated persons, unless it
has otherwise notified the broker-dealer in writing; and (C) has total assets of
at least USD 50 million.

 

9.Other Provisions.

 

(a)Opinions. Company shall deliver to Dealer an opinion of counsel, dated as of
the Trade Date, with respect to the matters set forth in Sections 8(a) through
(d) of this Confirmation (subject to customary assumptions, exceptions and
qualifications). Delivery of such opinion to Dealer shall be a condition
precedent for the purpose of Section 2(a)(iii) of the Agreement with respect to
each obligation of Dealer under Section 2(a)(i) of the Agreement.

 

(b)Repurchase Notices. Company shall, on any day on which Company effects any
repurchase of Shares, promptly give Dealer a written notice of such repurchase
(a “Repurchase Notice”) on such day if following such repurchase, the number of
outstanding Shares on such day, subject to any adjustments provided herein, is
(i) less than 30.589 million (in the case of the first such notice) or (ii)
thereafter more than 0.945 million less than the number of Shares included in
the immediately preceding Repurchase Notice. Company agrees to indemnify and
hold harmless Dealer and its affiliates and their respective officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all losses (including
losses relating to Dealer’s hedging activities as a consequence of becoming, or
of the risk of becoming, a Section 16 “insider”, including without limitation,
any forbearance from hedging activities or cessation of hedging activities and
any losses in connection therewith with respect to the Transaction), claims,
damages, judgments, liabilities and reasonable expenses (including reasonable
attorney’s fees), joint or several, which an Indemnified Person actually may
become subject to, as a result of Company’s failure to provide Dealer with a
Repurchase Notice on the day and in the manner specified in this paragraph, and
to reimburse, within 30 days, upon written request, each of such Indemnified
Persons for any reasonable legal or other expenses incurred in connection with
investigating, preparing for, providing testimony or other evidence in
connection with or defending any of the foregoing. If any suit, action,
proceeding (including any governmental or regulatory investigation), claim or
demand shall be brought or asserted against the Indemnified Person as a result
of Company’s failure to timely provide Dealer with a Repurchase Notice in
accordance with this paragraph, such Indemnified Person shall promptly notify
Company in writing, and Company, upon request of the Indemnified Person, shall
retain counsel reasonably satisfactory to the Indemnified Person to represent
the Indemnified Person and any others Company may designate in such proceeding
and shall pay the reasonable fees and expenses of such counsel related to such
proceeding. Company shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Company agrees to indemnify any
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Company shall not, without the prior written consent of
the Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability on claims that are the subject matter of such
proceeding on terms reasonably satisfactory to such Indemnified Person. If the
indemnification provided for in this paragraph is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then Company under such paragraph, in lieu of indemnifying
such Indemnified Person thereunder, shall contribute to the amount paid or
payable by such Indemnified Person as a result of such losses, claims, damages
or liabilities. The remedies provided for in this paragraph are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Person at law or in equity. The indemnity and contribution
agreements contained in this paragraph shall remain operative and in full force
and effect regardless of the termination of the Transaction.

 

9

 

 

(c)Regulation M. Company is not on the Trade Date engaged in a distribution, as
such term is used in Regulation M under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), of any securities of Company, other than a
distribution meeting the requirements of the exception set forth in Rules
101(b)(10) and 102(b)(7) of Regulation M. Company shall not, until the second
Scheduled Trading Day immediately following the Effective Date, engage in any
such distribution.

 

(d)No Manipulation. Company is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

(e)Transfer or Assignment. Company may not transfer any of its rights or
obligations under the Transaction without the prior written consent of Dealer.
Dealer may, without Company’s consent, transfer or assign all or any part of its
rights or obligations under the Transaction to any affiliate of Dealer, and
Dealer may, with Company’s consent (such consent not to be unreasonably
withheld), transfer or assign all or any part of its rights or obligations under
the Transaction to any third party. If at any time at which (A) the Section 16
Percentage exceeds 7.5%, (B) the Warrant Equity Percentage exceeds 15.7%, or (C)
the Share Amount exceeds the Applicable Share Limit (if any applies) (any such
condition described in clauses (A), (B) or (C), an “Excess Ownership Position”),
Dealer is unable after using its commercially reasonable efforts to effect a
transfer or assignment of Warrants to a third party on pricing terms reasonably
acceptable to Dealer and within a time period reasonably acceptable to Dealer
such that no Excess Ownership Position exists, then Dealer may designate any
Exchange Business Day as an Early Termination Date with respect to a portion of
the Transaction (the “Terminated Portion”), such that following such partial
termination no Excess Ownership Position exists. In the event that Dealer so
designates an Early Termination Date with respect to a Terminated Portion, a
payment shall be made pursuant to Section 6 of the Agreement as if (1) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Transaction and a Number of Warrants equal to the number of
Warrants underlying the Terminated Portion, (2) Company were the sole Affected
Party with respect to such partial termination and (3) the Terminated Portion
were the sole Affected Transaction (and, for the avoidance of doubt, the
provisions of Section 9(j) shall apply to any amount that is payable by Company
to Dealer pursuant to this sentence as if Company was not the Affected Party).
The “Section 16 Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
each person subject to aggregation of Shares with Dealer under Section 13 or
Section 16 of the Exchange Act and rules promulgated thereunder directly or
indirectly beneficially own (as defined under Section 13 or Section 16 of the
Exchange Act and rules promulgated thereunder) and (B) the denominator of which
is the number of Shares outstanding. The “Warrant Equity Percentage” as of any
day is the fraction, expressed as a percentage, (A) the numerator of which is
the sum of (1) the product of the Number of Warrants and the Warrant Entitlement
and (2) the aggregate number of Shares underlying any other warrants purchased
by Dealer from Company, and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any law, rule,
regulation, regulatory order or organizational documents or contracts of Company
that are, in each case, applicable to ownership of Shares (“Applicable
Restrictions”), owns, beneficially owns, constructively owns, controls, holds
the power to vote or otherwise meets a relevant definition of ownership under
any Applicable Restriction, as determined by Dealer in its reasonable
discretion. The “Applicable Share Limit” means a number of Shares equal to (A)
the minimum number of Shares that could give rise to reporting or registration
obligations or other requirements (including obtaining prior approval from any
person or entity) of a Dealer Person, or could result in an adverse effect on a
Dealer Person, under any Applicable Restriction, as determined by Dealer in its
reasonable discretion, minus (B) 1% of the number of Shares outstanding.
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from Company,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities, or make or receive such payment in cash, and
otherwise to perform Dealer’s obligations in respect of the Transaction and any
such designee may assume such obligations. Dealer shall be discharged of its
obligations to Company only to the extent of any such performance.

 

10

 

 

(f)Dividends. If at any time during the period from and including the Effective
Date, to and including the last Expiration Date, an ex-dividend date for a cash
dividend occurs with respect to the Shares (an “Ex-Dividend Date”), then the
Calculation Agent will adjust any of the Strike Price, Number of Warrants and/or
Daily Number of Warrants to preserve the fair value of the Warrants to Dealer
after taking into account such dividend.

 

(g)Role of Agent. Morgan Stanley & Co. LLC (“MS&CO”) is acting as agent for both
parties but does not guarantee the performance of either party. (i) Neither
Dealer nor Company shall contact the other with respect to any matter relating
to the Transaction without the direct involvement of MS&CO; (ii) MS&CO, Dealer
and Company each hereby acknowledges that any transactions by Dealer or MS&CO
with respect to Shares will be undertaken by Dealer as principal for its own
account; (iii) all of the actions to be taken by Dealer and MS&CO in connection
with the Transaction shall be taken by Dealer or MS&CO independently and without
any advance or subsequent consultation with Company; and (iv) MS&CO is hereby
authorized to act as agent for Company only to the extent required to satisfy
the requirements of Rule 15a-6 under the Exchange Act in respect of the
Transaction.

 

(h)Additional Provisions.

 

(i)Amendments to the Equity Definitions:

 

(A)Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words “a
material economic”; and adding the phrase “or Warrants; provided that such event
is not based on (a) an observable market, other than the market for the
Company’s own stock or (b) an observable index, other than an index calculated
measured solely by reference to Company’s own operations” at the end of the
sentence.

 

(B)Section 11.2(c) of the Equity Definitions is hereby amended by (w) replacing
the words “a diluting or concentrative” with “an” in the fifth line thereof, (x)
adding the phrase “or Warrants” after the words “the relevant Shares” in the
same sentence, (y) deleting the words “diluting or concentrative” in the sixth
to last line thereof and (z) deleting the phrase “(provided that no adjustments
will be made to account solely for changes in volatility, expected dividends,
stock loan rate or liquidity relative to the relevant Shares)” and replacing it
with the phrase “(and, for the avoidance of doubt, adjustments may be made to
account solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares).”

 

(C)Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the word “a
material economic”; and adding the phrase “or Warrants; provided that such event
is not based on (a) an observable market, other than the market for the
Company’s own stock or (b) an observable index, other than an index calculated
measured solely by reference to Company’s own operations” at the end of the
sentence.

 

(D)Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1)
deleting from the fourth line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) the
occurrence of any of the events specified in Section 5(a)(vii) (1) through (9)
of the ISDA Master Agreement with respect to that Issuer.”

 

(E)Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

 

(x)deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and

 

11

 

 

(y)replacing the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

 

(F)Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

 

(x)adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

 

(y)(1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other in a
commercially reasonable manner.” and (4) deleting clause (X) in the final
sentence.

 

(ii)Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to the Transaction, (1)
Dealer shall have the right to designate such event an Additional Termination
Event and designate an Early Termination Date pursuant to Section 6(b) of the
Agreement, (2) Company shall be deemed the sole Affected Party with respect to
such Additional Termination Event and (3) the Transaction, or, at the election
of Dealer in its sole discretion, any portion of the Transaction, shall be
deemed the sole Affected Transaction; provided that if Dealer so designates an
Early Termination Date with respect to a portion of the Transaction, (a) a
payment shall be made pursuant to Section 6 of the Agreement as if an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Transaction and a Number of Warrants equal to the number of
Warrants included in the terminated portion of the Transaction, and (b) for the
avoidance of doubt, the Transaction shall remain in full force and effect except
that the Number of Warrants shall be reduced by the number of Warrants included
in such terminated portion:

 

(A)A “person” or “group” within the meaning of Section 13(d) of the Exchange
Act, other than Company, its subsidiaries and its and their employee benefit
plans, has become the direct or indirect “beneficial owner,” as defined in Rule
13d-3 under the Exchange Act, of the common equity of Company representing more
than 50% of the voting power of such common equity. Notwithstanding the
foregoing, any transaction or transactions set forth in this clause (A) shall
not constitute an Additional Termination Event if (x) at least 90% of the
consideration received or to be received by all holders of the Shares, excluding
cash payments for fractional Shares and cash payments made pursuant to
dissenters’ appraisal rights, in connection with such transaction or
transactions consists of shares of common stock that are listed or quoted on any
of The New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or any of their respective successors) or will be so listed or
quoted when issued or exchanged in connection with such transaction or
transactions, and (y) as a result of such transaction or transactions, the
Shares will consist of such consideration, excluding cash payments for
fractional Shares and cash payments made pursuant to dissenters’ appraisal
rights.

 

(B)Consummation of (I) any recapitalization, reclassification or change of the
Shares (other than changes resulting from a share split or share combination or
changes solely in par value) as a result of which all or substantially all of
the Shares would be converted into, or exchanged for, stock, other securities,
other property or assets or (II) any share exchange, consolidation or merger of
Company pursuant to which the Shares will be converted into cash, securities or
other property or assets or (III) any sale, lease or other transfer in one
transaction or a series of transactions of all or substantially all of the
consolidated assets of Company and its subsidiaries, taken as a whole, to any
person other than one of Company’s subsidiaries. Notwithstanding the foregoing,
any transaction or transactions set forth in this clause (B) shall not
constitute an Additional Termination Event if (x) at least 90% of the
consideration received or to be received by all holders of the Shares, excluding
cash payments for fractional Shares and cash payments made pursuant to
dissenters’ appraisal rights, in connection with such transaction or
transactions consists of shares of common stock that are listed or quoted on any
of The New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or any of their respective successors) or will be so listed or
quoted when issued or exchanged in connection with such transaction or
transactions, and (y) as a result of such transaction or transactions, the
Shares will consist of such consideration, excluding cash payments for
fractional Shares and cash payments made pursuant to dissenters’ appraisal
rights.

 

12

 

 

(C)Default by Company or any of its significant subsidiaries (as defined in
Article 1, Rule 1-02 of Regulation S-X) with respect to any mortgage, agreement
or other instrument under which there may be outstanding, or by which there may
be secured or evidenced, any indebtedness for money borrowed in excess of USD 10
million (or its foreign currency equivalent) in the aggregate of Company and/or
of any such significant subsidiary, whether such indebtedness now exists or
shall hereafter be created (i) resulting in such indebtedness becoming or being
declared due and payable prior to its stated maturity or (ii) constituting a
failure to pay the principal or interest of any such debt when due and payable
(after the expiration of all applicable grace periods) at its stated maturity,
upon required repurchase, upon declaration of acceleration or otherwise, and
such acceleration shall not have been rescinded or annulled or such failure to
pay shall not have been cured, as the case may be, within 30 days after written
notice to Company has been received.

 

(D)A final judgment for the payment of USD 10 million (or its foreign currency
equivalent) or more (excluding any amounts covered by insurance) rendered
against Company or any of its significant subsidiaries (as defined in Article 1,
Rule 1-02 of Regulation S-X), which judgment is not discharged or stayed within
60 days after (I) the date on which the right to appeal thereof has expired if
no such appeal has commenced, or (II) the date on which all rights to appeal
have been extinguished.

 

(E)Dealer, despite using commercially reasonable efforts, is unable or
reasonably determines that it is impractical or illegal, to effect a
commercially reasonable hedge of its exposure with respect to the Transaction in
the public market without registration under the Securities Act or as a result
of any legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by Dealer).

 

(F)On any day during the period from and including the Trade Date, to and
including the earlier of (x) the final Expiration Date and (y) the Share
Reservation Date (if any), (I) the Notional Unwind Shares (as defined below) as
of such day exceeds a number of Shares equal to 60% of the Maximum Number of
Shares, or (II) Company makes a public announcement of any transaction or event
that, in the reasonable opinion of Dealer would, upon consummation of such
transaction or upon the occurrence of such event, as applicable, and after
giving effect to any applicable adjustments hereunder, cause the Notional Unwind
Shares immediately following the consummation of such transaction or the
occurrence of such event to exceed a number of Shares equal to 60% of the
Maximum Number of Shares. The “Notional Unwind Shares” as of any day is a number
of Shares equal to (1) the amount that would be payable pursuant to Section 6 of
the Agreement (determined as of such day as if an Early Termination Date had
been designated in respect of the Transaction and as if the Company were the
sole Affected Party and the Transaction were the sole Affected Transaction),
divided by (2) the Settlement Price (determined as if such day were a Valuation
Date).

 

(i)No Collateral or Setoff. Notwithstanding any provision of the Agreement or
any other agreement between the parties to the contrary, the obligations of
Company hereunder are not secured by any collateral. Each party waives any and
all rights it may have to set off obligations arising under the Agreement and
the Transaction against other obligations between the parties, whether arising
under any other agreement, applicable law or otherwise.

 

13

 

 

(j)Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events.

 

(i)If (a) an Early Termination Date (whether as a result of an Event of Default
or a Termination Event) occurs or is designated with respect to the Transaction
or (b) the Transaction is cancelled or terminated upon the occurrence of an
Extraordinary Event (except as a result of (i) a Nationalization, Insolvency or
Merger Event in which the consideration to be paid to holders of Shares consists
solely of cash, (ii) a Merger Event or Tender Offer that is within Company’s
control, or (iii) an Event of Default in which Company is the Defaulting Party
or a Termination Event in which Company is the Affected Party other than an
Event of Default of the type described in Section 5(a)(iii), (v), (vi), (vii) or
(viii) of the Agreement or a Termination Event of the type described in Section
5(b) of the Agreement, in each case that resulted from an event or events
outside Company’s control), and if Company would owe any amount to Dealer
pursuant to Section 6(d)(ii) of the Agreement or any Cancellation Amount
pursuant to Article 12 of the Equity Definitions (any such amount, a “Payment
Obligation”), then Company shall satisfy the Payment Obligation by the Share
Termination Alternative (as defined below), unless (a) Company gives irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 12:00 p.m. (New York City time) on the Merger Date, Tender
Offer Date, Announcement Date (in the case of a Nationalization, Insolvency or
Delisting), Early Termination Date or date of cancellation, as applicable, of
its election that the Share Termination Alternative shall not apply, (b) Company
remakes the representation set forth in Section 8(g) as of the date of such
election and (c) Dealer agrees, in its sole discretion, to such election, in
which case the provisions of Section 12.7 or Section 12.9 of the Equity
Definitions, or the provisions of Section 6(d)(ii) of the Agreement, as the case
may be, shall apply.

 

 Share Termination Alternative:If applicable, Company shall deliver to Dealer
the Share Termination Delivery Property on the date (the “Share Termination
Payment Date”) on which the Payment Obligation would otherwise be due pursuant
to Section 12.7 or Section 12.9 of the Equity Definitions or Section 6(d)(ii) of
the Agreement, as applicable, subject to Section 9(k)(i) below, in satisfaction,
subject to Section 9(k)(ii) below, of the relevant Payment Obligation, in the
manner reasonably requested by Dealer free of payment.      Share Termination
Delivery  Property:A number of Share Termination Delivery Units, as calculated
by the Calculation Agent, equal to the relevant Payment Obligation divided by
the Share Termination Unit Price. The Calculation Agent shall adjust the amount
of Share Termination Delivery Property by replacing any fractional portion of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price
(without giving effect to any discount pursuant to Section 9(k)(i)).

 

14

 

 

Share Termination Unit Price:The value to Dealer of property contained in one
Share Termination Delivery Unit on the date such Share Termination Delivery
Units are to be delivered as Share Termination Delivery Property, as determined
by the Calculation Agent in its discretion by commercially reasonable means. In
the case of a Private Placement of Share Termination Delivery Units that are
Restricted Shares (as defined below), as set forth in Section 9(k)(i) below, the
Share Termination Unit Price shall be determined by the discounted price
applicable to such Share Termination Delivery Units. In the case of a
Registration Settlement of Share Termination Delivery Units that are Restricted
Shares (as defined below) as set forth in Section 9(k)(ii) below,
notwithstanding the foregoing, the Share Termination Unit Price shall be the
Settlement Price on the Merger Date, Tender Offer Date, Announcement Date (in
the case of a Nationalization, Insolvency or Delisting), Early Termination Date
or date of cancellation, as applicable. The Calculation Agent shall notify
Company of the Share Termination Unit Price at the time of notification of such
Payment Obligation to Company or, if applicable, at the time the discounted
price applicable to the relevant Share Termination Units is determined pursuant
to Section 9(k)(i).      Share Termination Delivery Unit:One Share or, if the
Shares have changed into cash or any other property or the right to receive cash
or any other property as the result of a Nationalization, Insolvency or Merger
Event (any such cash or other property, the “Exchange Property”), a unit
consisting of the type and amount of Exchange Property received by a holder of
one Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Nationalization, Insolvency or Merger Event. If such Nationalization, Insolvency
or Merger Event involves a choice of Exchange Property to be received by
holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash.      Failure to Deliver:Inapplicable      Other
applicable provisions:If Share Termination Alternative is applicable, the
provisions of Sections 9.8, 9.9, 9.11 and 9.12 (as modified above) of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

  

(ii)Notwithstanding anything to the contrary in this Confirmation, any Payment
Obligation under this Confirmation shall, for all purposes, be calculated prior
to the Share Reservation Date (if any) as if the Maximum Number of Shares were
equal to two times the Number of Shares but any deliveries under Section
9(j)(i), Section 6(d)(ii) of the Agreement or Article 12 of the Equity
Definitions, as the case may be, shall be limited to the Maximum Number of
Shares as defined in Section 9(p)(i) hereof.

 

15

 

 

(k)Registration/Private Placement Procedures. If, in the reasonable opinion of
Dealer, based on the advice of counsel, following any delivery of Shares or
Share Termination Delivery Property to Dealer hereunder, such Shares or Share
Termination Delivery Property would be in the hands of Dealer subject to any
applicable restrictions with respect to any registration or qualification
requirement or prospectus delivery requirement for such Shares or Share
Termination Delivery Property pursuant to any applicable federal or state
securities law (including, without limitation, any such requirement arising
under Section 5 of the Securities Act as a result of such Shares or Share
Termination Delivery Property being “restricted securities”, as such term is
defined in Rule 144 under the Securities Act, or as a result of the sale of such
Shares or Share Termination Delivery Property being subject to paragraph (c) of
Rule 145 under the Securities Act) (such Shares or Share Termination Delivery
Property, “Restricted Shares”), then delivery of such Restricted Shares shall be
effected pursuant to either clause (i) or (ii) below at the election of Company,
unless Dealer waives the need for registration/private placement procedures set
forth in (i) and (ii) below. Notwithstanding the foregoing, solely in respect of
any Daily Number of Warrants exercised or deemed exercised on any Expiration
Date, Company shall elect, prior to the first Settlement Date for the first
applicable Expiration Date, a Private Placement Settlement or Registration
Settlement for all deliveries of Restricted Shares for all such Expiration Dates
which election shall be applicable to all remaining Settlement Dates for such
Warrants and the procedures in clause (i) or clause (ii) below shall apply for
all such delivered Restricted Shares on an aggregate basis commencing after the
final Settlement Date for such Warrants. The Calculation Agent shall make
reasonable adjustments to settlement terms and provisions under this
Confirmation to reflect a single Private Placement or Registration Settlement
for such aggregate Restricted Shares delivered hereunder. For the avoidance of
doubt, these adjustments will only be commercially reasonable in nature (and
will be limited to adjustments for changes in volatility, expected dividends,
stock loan rate or liquidity relevant to the Shares and the ability to maintain
a commercially reasonable hedge position in the underlying shares) and will not
impact the Company’s unilateral right to settle in shares.

 

(i)If Company elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Company
shall be effected in customary private placement procedures with respect to such
Restricted Shares commercially reasonably acceptable to Dealer; provided that
Company may not elect a Private Placement Settlement if, on the date of its
election, it has taken, or caused to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(2) of the Securities Act
for the sale by Company to Dealer (or any affiliate designated by Dealer) of the
Restricted Shares or the exemption pursuant to Section 4(1) or Section 4(3) of
the Securities Act for resales of the Restricted Shares by Dealer (or any such
affiliate of Dealer). The Private Placement Settlement of such Restricted Shares
shall include customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Restricted Shares by Dealer),
provide for Counterparty using best efforts to deliver opinions and
certificates, and such other documentation as is customary for private placement
agreements, all commercially reasonably acceptable to Dealer. In the case of a
Private Placement Settlement, Dealer shall determine the appropriate discount to
the Share Termination Unit Price (in the case of settlement of Share Termination
Delivery Units pursuant to Section 9(j) above) or any Settlement Price (in the
case of settlement of Shares pursuant to Section 2 above) applicable to such
Restricted Shares in a commercially reasonable manner and appropriately adjust
the number of such Restricted Shares to be delivered to Dealer hereunder.
Notwithstanding anything to the contrary in the Agreement or this Confirmation,
the date of delivery of such Restricted Shares shall be the Exchange Business
Day following notice by Dealer to Company, of such applicable discount and the
number of Restricted Shares to be delivered pursuant to this clause (i). For the
avoidance of doubt, delivery of Restricted Shares shall be due as set forth in
the previous sentence and not be due on the Share Termination Payment Date (in
the case of settlement of Share Termination Delivery Units pursuant to Section
9(j) above) or on the Settlement Date for such Restricted Shares (in the case of
settlement in Shares pursuant to Section 2 above).

 

16

 

 

(ii)If Company elects to settle the Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then Company shall promptly (but in any event no
later than the beginning of the Resale Period) file and use commercially
reasonable best efforts to make effective under the Securities Act a
registration statement or supplement or amend an outstanding registration
statement in form and substance reasonably satisfactory to Dealer, to cover the
resale of such Restricted Shares in accordance with customary resale
registration procedures, including covenants, conditions, representations,
underwriting discounts (if applicable), commissions (if applicable), indemnities
due diligence rights, opinions and certificates, and such other documentation as
is customary for equity resale underwriting agreements, all reasonably
acceptable to Dealer. If Dealer, in its sole reasonable discretion, is not
satisfied with such procedures and documentation Private Placement Settlement
shall apply. If Dealer is satisfied with such procedures and documentation, it
shall sell the Restricted Shares pursuant to such registration statement during
a period (the “Resale Period”) commencing on the Exchange Business Day following
delivery of such Restricted Shares (which, for the avoidance of doubt, shall be
(x) the Share Termination Payment Date in case of settlement in Share
Termination Delivery Units pursuant to Section 9(j) above or (y) the Settlement
Date in respect of the final Expiration Date for all Daily Number of Warrants)
and ending on the earliest of (i) the Exchange Business Day on which Dealer
completes the sale of all Restricted Shares or, in the case of settlement of
Share Termination Delivery Units, a sufficient number of Restricted Shares so
that the realized net proceeds of such sales equals or exceeds the Payment
Obligation (as defined above), (ii) the date upon which all Restricted Shares
have been sold or transferred pursuant to Rule 144 (or similar provisions then
in force) or Rule 145(d)(2) (or any similar provision then in force) under the
Securities Act and (iii) the date upon which all Restricted Shares may be sold
or transferred by a non-affiliate pursuant to Rule 144 (or any similar provision
then in force) or Rule 145(d)(2) (or any similar provision then in force) under
the Securities Act. If the Payment Obligation exceeds the realized net proceeds
from such resale, Company shall transfer to Dealer by the open of the regular
trading session on the Exchange on the Exchange Trading Day immediately
following such resale the amount of such excess (the “Additional Amount”) in
cash or in a number of Shares (“Make-whole Shares”) in an amount that, based on
the Settlement Price on such day (as if such day was the “Valuation Date” for
purposes of computing such Settlement Price), has a dollar value equal to the
Additional Amount. The Resale Period shall continue to enable the sale of the
Make-whole Shares; provided that Company shall be permitted to suspend or delay
any Resale Period for customary “black-out” periods. If Company elects to pay
the Additional Amount in Shares, the requirements and provisions for
Registration Settlement shall apply. This provision shall be applied
successively until the Additional Amount is equal to zero. For the avoidance of
doubt, Dealer shall cease selling Make-whole Shares, and the Resale Period shall
terminate, when the Additional Amount has been reduced to zero, and if at such
time, Dealer holds any excess Make-whole Shares, such Shares shall promptly be
returned to Company. In no event shall Company deliver a number of Restricted
Shares greater than the Maximum Number of Shares.

 

(iii)Without limiting the generality of the foregoing, Company agrees that (A)
any Restricted Shares delivered to Dealer may be transferred by and among Dealer
and its affiliates and Company shall effect such transfer without any further
action by Dealer and (B) after the period of 6 months from the Trade Date (or 1
year from the Trade Date if, at such time, informational requirements of Rule
144(c) under the Securities Act are not satisfied with respect to Company) has
elapsed in respect of any Restricted Shares delivered to Dealer, Company shall
promptly remove, or cause the transfer agent for such Restricted Shares to
remove, any legends referring to any such restrictions or requirements from such
Restricted Shares upon request by Dealer (or such affiliate of Dealer) to
Company or such transfer agent, without any requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by Dealer (or such affiliate of Dealer). Notwithstanding anything to the
contrary herein, to the extent the provisions of Rule 144 of the Securities Act
or any successor rule are amended, or the applicable interpretation thereof by
the Securities and Exchange Commission or any court change after the Trade Date,
the agreements of Company herein shall be deemed modified to the extent
necessary, in the opinion of outside counsel of Company, to comply with Rule 144
of the Securities Act, as in effect at the time of delivery of the relevant
Shares or Share Termination Delivery Property.

 

(iv)If the Private Placement Settlement or the Registration Settlement (and one
subsequent Private Placement Settlement) shall not be effected as set forth in
clauses (i) or (ii), as applicable, then failure to effect such Private
Placement Settlement or such Registration Settlement shall constitute an Event
of Default with respect to which Company shall be the Defaulting Party.

 

17

 

 

(l)Limit on Beneficial Ownership. Notwithstanding any other provisions hereof,
Dealer may not exercise any Warrant hereunder or be entitled to take delivery of
any Shares deliverable hereunder, and Automatic Exercise shall not apply with
respect to any Warrant hereunder, to the extent (but only to the extent) that,
after such receipt of any Shares upon the exercise of such Warrant or otherwise
hereunder and after taking into account any Shares deliverable to Dealer under
the letter agreement dated November 19, 2013 between Dealer and Company
regarding Base Warrants (the “Base Warrant Confirmation”), (i) the Section 16
Percentage would exceed 7.5%, or (ii) the Share Amount would exceed the
Applicable Share Limit. Any purported delivery hereunder shall be void and have
no effect to the extent (but only to the extent) that, after such delivery and
after taking into account any Shares deliverable to Dealer under the Base
Warrant Confirmation, (i) the Section 16 Percentage would exceed 7.5%, or (ii)
the Share Amount would exceed the Applicable Share Limit. If any delivery owed
to Dealer hereunder is not made, in whole or in part, as a result of this
provision, Company’s obligation to make such delivery shall not be extinguished
and Company shall make such delivery as promptly as practicable after, but in no
event later than one Business Day after, Dealer gives notice to Company that,
after such delivery, (i) the Section 16 Percentage would not exceed 7.5%, and
(ii) the Share Amount would not exceed the Applicable Share Limit.

 

(m)Share Deliveries. Notwithstanding anything to the contrary herein, Company
agrees that any delivery of Shares or Share Termination Delivery Property shall
be effected by book-entry transfer through the facilities of DTC, or any
successor depositary, if at the time of delivery, such class of Shares or class
of Share Termination Delivery Property is in book-entry form at DTC or such
successor depositary.

 

(n)Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and (ii)
acknowledges that it and the other party have been induced to enter into the
Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

(o)Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

 

(p)Maximum Share Delivery.

 

(i)Notwithstanding any other provision of this Confirmation, the Agreement or
the Equity Definitions, in no event will Company at any time be required to
deliver a number of Shares greater than the Maximum Number of Shares to Dealer
in connection with the Transaction, subject to the provisions regarding Deficit
Shares in Section 9(p)(ii). The “Maximum Number of Shares” shall be (x) prior to
the Share Reservation Date (if any), 703,828 Shares and (y) on and after the
Share Reservation Date (if any), two times the product of the Number of Warrants
as of the Trade Date, and the Warrant Entitlement.

 

(ii)In the event Company shall not have delivered to Dealer the full number of
Shares or Restricted Shares otherwise deliverable by Company to Dealer pursuant
to the terms of the Transaction because Company has insufficient authorized but
unissued Shares (such deficit, the “Deficit Shares”), Company shall be
continually obligated to deliver, from time to time, Shares or Restricted
Shares, as the case may be, to Dealer until the full number of Deficit Shares
have been delivered pursuant to this Section 9(p)(ii), when, and to the extent
that, (A) Shares are repurchased, acquired or otherwise received by Company or
any of its subsidiaries after the Trade Date (whether or not in exchange for
cash, fair value or any other consideration), (B) authorized and unissued Shares
previously reserved for issuance in respect of other transactions become no
longer so reserved or (C) Company additionally authorizes any unissued Shares
that are not reserved for other transactions; provided that in no event shall
Company deliver any Shares or Restricted Shares to Dealer pursuant to this
Section 9(p)(ii) to the extent that such delivery would cause the aggregate
number of Shares and Restricted Shares delivered to Dealer to exceed two times
the Number of Shares. Company shall immediately notify Dealer of the occurrence
of any of the foregoing events (including the number of Shares subject to clause
(A), (B) or (C) and the corresponding number of Shares or Restricted Shares, as
the case may be, to be delivered) and promptly deliver such Shares or Restricted
Shares, as the case may be, thereafter.

 

18

 

 

The “Share Reservation Date” (if any) shall be the first date on which Company
has (x) held a meeting of its stockholders and obtained the requisite
stockholder approvals for an amendment to the Restated Certificate of
Incorporation of Company to increase the number of authorized and unissued
Shares, such that Company can reserve for issuance upon exercise and settlement
or termination of the Transaction and any similar transactions entered into
between Dealer and Company during the 35 calendar day period beginning on, and
including, November 19, 2013 (such similar transactions, the “Additional
Transactions”), by all required corporate action of Company, a number of Shares
equal to the sum of (A) two times the product of the Number of Warrants as of
the Trade Date, and the Warrant Entitlement as of the relevant date of
reservation (such product, the “Transaction Reservation Number”), and (B) two
times the product of the aggregate number of warrants for the Additional
Transactions as of the date on which Dealer and Company entered into such
Additional Transactions, and the warrant entitlement (or similar term) for each
such Additional Transaction as of the relevant date of reservation (such
product, the “Additional Transaction Reservation Number”), (y) reserved for
issuance upon exercise and settlement or termination of the Transaction, by all
required corporate action of Company, a number of Shares equal to the
Transaction Reservation Number and (z) reserved for issuance upon exercise and
settlement or termination of all Additional Transactions, by all required
corporate action of Company, a number of Shares equal to the Additional
Transaction Reservation Number. Promptly following (but in any event within
three Exchange Business Days of) the Share Reservation Date, Company shall
notify Dealer in writing that the Share Reservation Date has occurred.

 

(q)Right to Extend. Dealer may postpone or add, in whole or in part, any
Expiration Date or any other date of valuation or delivery with respect to some
or all of the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Daily Number of Warrants with respect to one or
more Expiration Dates) if Dealer determines, in its commercially reasonable
judgment, that such extension is reasonably necessary or appropriate to preserve
Dealer’s commercially reasonable hedging or hedge unwind activity hereunder in
light of existing liquidity conditions or to enable Dealer to effect purchases
of Shares in connection with its commercially reasonable hedging, hedge unwind
or settlement activity hereunder in a manner that would, if Dealer were Issuer
or an affiliated purchaser of Issuer, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer; provided that no such Expiration Date or other
date of valuation or delivery may be postponed or added more than 30 Exchange
Business Days after the original Expiration Date or other date of valuation or
delivery, as the case may be.

 

(r)Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Company with
respect to the Transaction that are senior to the claims of common stockholders
of Company in any United States bankruptcy proceedings of Company; provided that
nothing herein shall limit or shall be deemed to limit Dealer’s right to pursue
remedies in the event of a breach by Company of its obligations and agreements
with respect to the Transaction; provided, further, that nothing herein shall
limit or shall be deemed to limit Dealer’s rights in respect of any transactions
other than the Transaction.

 

(s)Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

(t)Wall Street Transparency and Accountability Act. In connection with Section
739 of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”),
the parties hereby agree that neither the enactment of WSTAA or any regulation
under the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA,
shall limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

19

 

 

(u)Agreements and Acknowledgments Regarding Hedging. Company understands,
acknowledges and agrees that: (A) at any time on and prior to the last
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its commercially reasonable hedge
position with respect to the Transaction; (B) Dealer and its affiliates also may
be active in the market for Shares other than in connection with hedging
activities in relation to the Transaction; (C) Dealer shall make its own
determination as to whether, when or in what manner any hedging or market
activities in securities of Issuer shall be conducted and shall do so in a
manner that it deems appropriate to hedge its price and market risk with respect
to the Settlement Prices; provided that such hedging shall be executed in good
faith and in a commercially reasonable manner; and (D) any market activities of
Dealer and its affiliates with respect to Shares may affect the market price and
volatility of Shares, as well as the Settlement Prices, each in a manner that
may be adverse to Company.

 

(v)Early Unwind. In the event the sale of the “Option Securities” (as defined in
the Purchase Agreement) is not consummated with the Initial Purchasers for any
reason, or Company fails to deliver to Dealer opinions of counsel as required
pursuant to Section 9(a), in each case by 5:00 p.m. (New York City time) on the
Premium Payment Date, or such later date as agreed upon by the parties (the
Premium Payment Date or such later date the “Early Unwind Date”), the
Transaction shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Company under the Transaction shall be cancelled and
terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date. Each of Dealer and Company represents and acknowledges to the other
that upon an Early Unwind, all obligations with respect to the Transaction shall
be deemed fully and finally discharged.

 

(w)Payment by Dealer. In the event that (i) an Early Termination Date occurs or
is designated with respect to the Transaction as a result of a Termination Event
or an Event of Default (other than an Event of Default arising under Section
5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Dealer owes to Company
an amount calculated under Section 6(e) of the Agreement, or (ii) Dealer owes to
Company, pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an
amount calculated under Section 12.8 of the Equity Definitions, such amount
shall be deemed to be zero.

 

20

 

 

Please confirm that the foregoing correctly sets forth the terms of the
agreement between Dealer and Company with respect to the Transaction, by
manually signing this Confirmation or this page hereof as evidence of agreement
to such terms and providing the other information requested herein and returning
an executed copy to Dealer.

 

  Yours faithfully,       MORGAN STANLEY & CO. INTERNATIONAL PLC         By: /s/
Joseba Picaza     Name: Joseba Picaza     Title: Executive Director        
MORGAN STANLEY & CO. LLC   as Agent         By: /s/ Sebastian Crapanzano    
Name: Sebastian Crapanzano     Title: Managing Director

 

Accepted and confirmed   as of the Trade Date:         Albany Molecular
Research, Inc.         By: /s/ Lori M. Henderson   Authorized Signatory   Name:
  Lori M. Henderson  

 

 

 